Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 Stanley Black & Decker Corporate Structure Organization Announcement Employee Q&A 1. When am I going to start working in the new organization? When am I going to start working with my new boss? We continue to operate as two separate companies until such time as we obtain shareholder and regulatory approval and we announce that the transaction has closed. 2. I am an employee of business unit that is merging or rolling up under a new business unit. How will this change impact me? As you might expect, it is difficult to speculate how these actions will affect each individual, because circumstances will vary across the company. The goal will be to harmonize business units to unlock the combined strengths of the respective business teams. Once these alignments take effect, you can expect a much greater level of communications and involvement as the businesses pursue growth and operational strategies. 3. How is this going to be communicated externally? When can I communicate this to the clients I work with? This announcement will be made public when it is filed with the Securities & Exchange Commission later today.
